DANAHY, Judge.
The appellant challenges her convictions and sentences for grand theft and petit theft. We find no error with respect to her convictions and affirm.
The trial court placed the appellant on probation with respect to both offenses. We find no conflict between the terms of probation as announced at sentencing and the terms of probation set forth in the written order. In the written order the trial court imposed concurrent terms of five years probation and six months probation.
At sentencing the trial court announced a special condition of probation to which the appellant objected. On appeal the appellant argues that this special condition is invalid under the tests set forth by this court in Rodriguez v. State, 378 So.2d 7 (Fla. 2d DCA 1979). We disagree and affirm the special condition of probation announced at sentencing.
The appellant also asks us to reverse the special conditions of probation which appear on the written order of probation but were not announced at sentencing. The inclusion in the written order of special conditions of probation that were not orally pronounced at the sentencing hearing requires us to reverse the written order of probation and remand for correction so that the written order of probation conforms to the oral pronouncement. Williams v. State, 542 So.2d 479 (Fla. 2d DCA 1989). The appellant’s sentences are otherwise affirmed.
SCHOONOVER, C.J., and LEHAN, J., concur.